DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Construction
Independent claims disclose limitation “construction project specification documents”, which is construed to be a merely an intended use of the documents. 
“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. See In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987). 
Here, a documents purposed for a construction specification are indistinguishable from any other business documents defined for some other purpose.

Claim Objections
Claim 27 is objected to because of the following informalities:  claim recites “The computer-implemented method”. There is insufficient antecedent basis for this limitation in the claim.   The claim should be corrected back to “A computer-implemented method.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19-22, 32-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dejean et al. (US 2009/0192956) in view of Zhang (US 8,380,489) and in view of in further view of Wasson et al. (US 2010/0195909).

Regarding claim 19, Dejean teaches a system for efficiently managing a database of construction project specification documents, the system comprising: 
the database having a plurality of construction project specification documents stored therein, wherein the construction project specification documents are formatted to have a predefined uniform organizational structure, the predefined uniform organizational structure defining at least a list of divisions wherein each division includes a plurality of sections divided into categories ([0051]) whereby a division and section with the construction project specification is indicative of a specific subject matter related to a construction project ([0005], [0007], F1-4);  
memory;  a processor (F5:515, 550);  a machine-readable storage medium having a program of instructions thereon, wherein, for each of the plurality of construction project specification documents, the program of instructions, when executed by the processor, causes the system to: 
extract a plurality of blocks of text from each construction project specification document ([0025] “exemplary system … for … tagging, indexing, and/or removal”, [0048]), 
extract formatting information for each construction project specification document based on the extracted text blocks ([0032] “A text fragmenter breaks the converted document into an ordered sequence of text blocks. Depending on the nature of the document, the text fragments may be a line of text, a portion of a line, or a single word”), 

wherein to generate the location descriptor, the program of instructions utilizes the predefined uniform organizational structure of the plurality of construction project specification documents according to the specific standard for organizing construction specification documents ([0040] “identifiers are supposed to comply to some standard”; “standard compliance metric may be applied”; [0050], [0007]), 
determine a type of text contained in each of the text blocks ([0040] “the identifiers in a predefined XML tag”; [0044] “tokens matching a certain pattern”, such as heading or subheadings [0048]), recognize a plurality of entities contained in the plurality of blocks of text ([0034] “all text fragments that contain a potential identifier and produces a sequence of terms”; [0039] “the term with the highest score is identified and the corresponding sub-sequence is obtained by backward chaining”), 
recognize a plurality of entities (see NOTE) contained in the plurality of blocks of text ([0034] [0034] “all text fragments that contain a potential identifier and produces a sequence of terms”; [0039] “the term with the highest score is identified and the corresponding sub-sequence is obtained by backward chaining”, [0047]-[0048]), and store, for each of the text blocks, the location descriptor and the type of text contained in the text block in the database ([0041]);  and 

store each relatedness score in the database ([0046] “the best achievable score and the best previous corresponding term are recorded”, [0049], where “possibility” is likelihood);  and, 
the system further including NOTE).

Dejean does not explicitly teach, but Zhang discloses generate a plurality of relatedness scores by comparing each of the plurality of entities against each of the remaining plurality of entities (C10L8-10, 49-51), each of the plurality of relatedness scores corresponding to each pair of compared entities, 

NOTE by a dictionary definition a term entity is defined as – 
Entity (2)(data management) –a distinguishable object, ether real or abstract, about which data are recorded; (4) A group of like items or subject that can be individually identifies and about which information is recorded; (9) Anything of interest (such as person, place, process, property, object, concept, association, state or event within given domain of disclosure) (see IEEE 100 “The Authoritative Dictionary of IEEE Standards Terms” Seventh Edition).  Thus, entity by a definition above is allowed to be an abstract object or property.  Dejean teaches parsing documents into fragments “that describes the associated object” [0006]; “the fragmenter assumes that the objects are described in the document in an order induced by the identifier” [0032]; “normalized identifiers may form a part of one or more of the text objects” [0026].  Such objects represent “chapter headings and/or subheadings and annotating the document with tags corresponding to the headings and/or indexing the headings”.  
Thus, extracted, stored objects, in view of the above definition are entities.  The objects are assigned to categories or subjects corresponding to chapters, headers, footers, lines [0048], which are construed to be named entities (i.e. header is a name for a extracted, stored object category).  Dejean also teaches that parsed documents indeed include named entities, such as “The University of Memphis” (F3), “College of Engineering, ISU” (F4), which are obviously extracted and tagged ([0047]).  Dejean also teaches “the objects are described in the document in an order induced by the identifier” [0032].  Such stored identifiers, which are also entities (aka objects) recognize related parts of the 

Dejean does not explicitly teach, but Wasson discloses “a named entity recognition” [0092], [0094] and product entities ([0046]).  Wasson also discloses company names and industry standards ([0097]), structure indicating entities including words or phrases that indicate at least section titles ([0036], [0287]), and relationship indicating entities ([0339]) including phrases in the text body which relate a product or service to a company ([0045], [0141], [0316]).  It would have been obvious to clarify the objects taught by Dejean to be entities as explicitly taught by Wasson.  Doing so would help determine the natural language syntax of sentences, sentence fragments, and other texts (Wasson [0062]).

Regarding claims 20, Dejean as modified teaches the system, wherein, to extract the plurality of blocks of text from the document, the program of instructions dissects pages of the document into the text blocks based on headings, subheadings, and indenting within the document (Dejean [0007], [0048], Wnek F5,F8). 
 
Regarding claim 21, Dejean as modified teaches the system as defined in claim 19, wherein the specific standard for organizing construction specification documents is a MasterFormat standard (Dejean [0005], [0007]). 
 
Regarding claims 22, Dejean as modified teaches the system and the method, wherein the location descriptor includes a hierarchical descriptor (Baron, [0011], [0052]) generated based on the 
 
Regarding claim 32, Dejean as modified teaches the system as defined in claim 19, wherein the named entities includes cities, states or personal names (Wasson [0071], [0141], Dejean F3). 
 
Regarding claim 33, Dejean as modified teaches the system as defined in claim 19, wherein the wherein the at least section titles includes headings and subheadings (DejeanF1-4, Wasson [0084], [0138]).

Claims 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dejean as modified and further in view of Safoutin (US  2008/0215552) and Olson et al (US 2010/0161495).

Regarding claim 23, Dejean as modified teaches the system and the method, wherein the program of instructions is further configured to identify construction project specification documents (Dejean [0005], [0007])that satisfy search criteria received from a user (Baron [0023], [0028], [0056]);  and 
wherein the system further comprises user interface logic configured to generate a user interface, the user interface logic configured to generate a plurality of data 

NOTE Dejean as modified does not explicitly teach a bid date.  Instead Dejean as modified teaches variety information “such as times, dates, telephone numbers, weights, measures, and monetary amounts” (Wasson [0045]).  Wherein the “bid” date is considered a merely an intended use of the date.  "An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates." Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339,1345 (Fed. Cir. 2003). Although "[s]uch statements often ... appear in the claim's preamble," a statement of intended use or purpose can appear elsewhere in a claim. See In re Stencel, 828 F.2d 751,754 (Fed. Cir. 1987). Here, a date for purposes of bidding data is indistinguishable from a date intended for some other purpose.  See MPEP 2111.02 and form paragraph 7.37.10.
Still, to merely obviate such reasoning Olson discloses bid date in [0071].  It would have been obvious to modify the system taught by Dejean to include bid date as taught by Olson.  Doing so provide various criteria for text extraction and categorization per user’s needs.

Dejean does not explicitly teach, but Safoutin discloses –
charts (Fig.11:30),
wherein the user can interact with the charts to specify modified search criteria (C2L49-65, C28L63-65), and wherein the user interface logic is configured to receive modified search criteria from the user via one of the charts  ([0029]) and update the remaining charts to reflect the modified search criteria (FIG. 11, restaurants matching the search query are highlighted on the map).


Regarding claim 24, Dejean as modified teaches the system as defined in claim 23, wherein the plurality of charts include a bid date range reflecting the number of construction project specification documents that satisfy the search criteria as a function of date (Safoutin, [0029], “graphical element 30 also serves as a control by which a time or time period may be specified as part of a search query”, Olson [0067]-[0072]). 
 
Regarding claim 25, Dejean as modified teaches the system as defined in claim 23, wherein the plurality of charts include a map reflecting the number of construction project specification documents that satisfy the search criteria as a function of geographic region (Safoutin, FIG. 11, interactive digital map 40). 
 
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dejean, as modified, and further in view of Banas (U.S. Publication No. 2008/0077530).

Regarding claim 26, Dejean as modified does not appear to explicitly teach, but Banas discloses wherein the plurality of charts include a chart reflecting the number of construction project specification documents associated with projects that are at a specified stage of completion (Banas, FIG. 21, chart showing the number of projects that are at the stages of "not started" "in progress" "complete" "past due"). 
. 

Claims 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dejean et al. (US 2009/0192956) in view of Zhang (US 8,380,489), in view of in further view of Humphreys et al. (US 2006/0047500) and in further view of Wnek (US 7,149,347).

Regarding claim 27, Dejean teaches a system for efficiently managing a database of construction project specification documents, the system comprising: 
the database having a plurality of construction project specification documents stored therein, wherein the construction project specification documents are formatted to have a predefined uniform organizational structure, the predefined uniform organizational structure ([0003] “providing document uniformity across a database of stored information, and access to content within the documents”) at least a list of divisions wherein each division includes a plurality of sections divided into at least three categories defined as general, products and execution (F4)(see NOTE) whereby a division and section is indicative of a specific subject matter related to a construction project ([0005], [0007], [0051] F1-4);  
for each of the plurality of construction project specification documents: extracting a plurality of blocks of text from the documents ([0032] “A text fragmenter breaks the converted document into an ordered sequence of text blocks. Depending on the nature of the document, the text fragments may be a line of text, a portion of a line, or a single word”), 
extracting formatting information for the documents based on the extracted text blocks ([0007]; [0013] “converting computer parsable text documents of any format to an alternative structured language format to form a converted document. A text fragmenter fragments the text of the converted 
generating a location descriptor for each of the text blocks based on the formatting information ([0033] “provide page segmentation and positional information of the blocks of texts”; [0050] “identifiers to be recognized, such as their position on the page, their typography, and their position relative to other textual content on the page”), the location descriptor indicating the location of the text block within the documents, the location descriptor including an indication of a specific division and section of a given construction project specification document of the plurality of construction project specification documents  ([0034], [0007]), 
wherein the predefined uniform organizational structure of the plurality of construction project specification documents according to the specific standard for organizing construction specification documents 
determining a type of text contained in each of the text blocks ([0040] “the identifiers in a predefined XML tag”; [0044] “tokens matching a certain pattern”, such as heading or subheadings [0048]), 
recognizing a plurality of entities ([0048] the objects are assigned to categories or subjects corresponding to chapters, headers, footers, lines  which are construed to be named entities (i.e. header is a name for a extracted, stored object category) contained in the plurality of blocks of text  ([0034] “all text fragments that contain a potential identifier and produces a sequence of terms”; [0039] “the term with the highest score is identified and the corresponding sub-sequence is obtained by backward chaining”), via a 
storing, for each of the text blocks, the location descriptor and the type of text contained in the text block in the database ([0041]);  
generating a plurality of relatedness ([0025] “identification of the related part(s) of the document”) scores ([0037], [0039]) by comparing each of the plurality of entities against each of the other recognized plurality of entities, each of the plurality of relatedness scores corresponding to each pair of compared entities ([0046], [0049]),
storing each relatedness score in the database ([0046] “the best achievable score and the best previous corresponding term are recorded”, [0049], where “possibility” is likelihood). 

Dejean does not explicitly teach, but Wnek discloses the location descriptor indicating “a sequential offset” (C9L49-50, 55-60, C10L50-65).  It would have been obvious to modify the system taught by Dejean to include a sequential offset as taught by Wnek.  Doing so would aid in automated discovery of logical structure and help create a hierarchy of logical components of a document from given physical instances of the document (Wnek C3L48-50).

Dejean does not explicitly teach, but Zhang discloses generate a plurality of relatedness scores by comparing each of the plurality of entities against each of the remaining plurality of entities (C10L8-

Dejean does not explicitly teach, but Humphreys discloses “a named entity recognition” [0041], [0046].  
NOTE Dejean teaches in Figure 4 a document to be segmented, which includes plurality of section, each section is “annotated with XML tags comprising information derived from the assigned terms” [0047].  Therefore, the plurality or section division would be annotated by the terms found in the document.  For example a section “EXECUTION” which shows various procedures, such as closeout, cleaning and renovating would obviously be tagged as such.  Further, section “GENRAL” would obviously be tagged as general.  Dejean does not explicitly teach “product” section, however any further tagging, classifications and divisions, based on any classifications are would have been an obvious variation to those skilled in the art.  Still, Humphreys discloses a plurality of sections divided into at least three categories defined as general, products and execution ([0074], F7-8).
  It would have been obvious to clarify the objects taught by Dejean to be named entities as explicitly and parse document into various categories, including product taught by Humphreys.  Doing so would help in recognizing, identifying or extracting named entities in natural language text and avoid conflicts between rules for different classes, which could otherwise overlap (Humphreys [0004], [0062]).

 Baron (US 2010/0076972).  Baron disclose the complete limitation - named entity recognition system configured to perform entity identification and entity extraction ([0032]-[0034]), the named entity recognition system identifies entities as one of a plurality of different types of entities, the plurality of different types of entities including named entities ([0029] “provide structured information about named entities”, [0033]), structure indicating entities ([0029], [0040]), and relationship indicating entities  ([0033] “relations among the named entities”, Title).  It would have been obvious to clarify the objects taught by Dejean to be entities as explicitly taught by Baron. Doing so provides an initial set of equivalent names that could refer to the same real world entity (Baron Abstract).

Regarding claim 28, Dejean as modified teaches the method, wherein, to extract the plurality of blocks of text from the document, the program of instructions dissects pages of the document into the text blocks based on headings, subheadings, and indenting within the document (Dejean [0007], [0048], Wnek F5,F8). 
 
Regarding claim 29, Dejean as modified teaches the system and the method, wherein the location descriptor includes a hierarchical descriptor (Baron, [0011], [0052]) generated based on the predefined uniform organizational structure of the plurality of construction project specification documents  (Dejean [0005], [0007]), and wherein the hierarchical descriptor reflects the location of the text block by indicating the division and section of the predefined uniform organizational structure (Wnek C8L32-35, C951-65). 

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dejean as modified and further in view of Safoutin (US  2008/0215552).

Regarding claims 23 and 30, Dejean as modified teaches the system and the method, wherein the program of instructions is further configured to identify construction project specification documents (Dejean [0005], [0007])that satisfy search criteria received from a user (Baron [0023], [0028], [0056]);  and 
wherein the system further comprises user interface logic configured to generate a user interface, the user interface logic configured to generate a plurality of data 
Dejean as modified does not explicitly teach, but Safoutin discloses –
charts (Fig.11:30),
wherein the user can interact with the charts to specify modified search criteria (C2L49-65, C28L63-65), and wherein the user interface logic is configured to receive modified search criteria from the user via one of the charts  ([0029]) and update the remaining charts to reflect the modified search criteria (FIG. 11, restaurants matching the search query are highlighted on the map).
It would have been obvious to modify the system taught by Dejean to include graphical search techniques in order to accommodate the convenient or effective expression of time availability as a search query component as taught by Safoutin.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dejean et al. (US 2009/0192956) in view of Borrey et al. (US 5,159,667) and in view of in further view of Zhang et al. (US 8,745,093).


storing a plurality of construction project specification documents in the database, wherein the construction project specification documents are formatted to have a predefined uniform organizational structure, the predefined uniform organizational structure defining least a list of divisions wherein each division includes a plurality of sections whereby a specific division and section is indicative of a specific subject matter within a construction project specification ([0005], [0007], [0051] F1-4);  
for each of the plurality of construction project specification documents: extracting a plurality of blocks of text from the documents ([0032] “A text fragmenter breaks the converted document into an ordered sequence of text blocks. Depending on the nature of the document, the text fragments may be a line of text, a portion of a line, or a single word”, 
extracting formatting information for the documents based on the extracted text blocks ([0007]; [0013] “converting computer parsable text documents of any format to an alternative structured language format to form a converted document. A text fragmenter fragments the text of the converted document(s), breaking the converted document(s) into an ordered sequence of text fragments within a text format”), 
generating a location descriptor for each of the text blocks based on the formatting information, the location descriptor indicating the location of the text block within the documents ([0033] “provide page segmentation and positional information of the blocks of texts”; [0050] “identifiers to be recognized, such as their position on the page, their typography, and their position relative to other textual content on the page”), the location descriptor including at least a document name, page number and section number ([0048], F1-4) of a given construction project specification document of the plurality of construction project specification documents ([0033]-[0034], [0007]), 

determining a type of text contained in each of the text blocks, and storing, for each of the text blocks ([0040] “the identifiers in a predefined XML tag”; [0044] “tokens matching a certain pattern”, such as heading or subheadings [0048]), the location descriptor and the type of text contained in the text block ([0033]), 
recognizing a plurality of entities ([0048] the objects are assigned to categories or subjects corresponding to chapters, headers, footers, lines  which are construed to be entities (i.e. header is a name for a extracted, stored object category) contained in the plurality of blocks of text ([0034] “all text fragments that contain a potential identifier and produces a sequence of terms”; [0039] “the term with the highest score is identified and the corresponding sub-sequence is obtained by backward chaining”), via a 
the as one of a plurality of different types of entities, the plurality of different types of entities comprising 
generating a plurality of relatedness ([0025] “identification of the related part(s) of the document”) scores ([0037], [0039]) by comparing each of the plurality of entities against each of the other recognized plurality of entities ([0046], [0049]), 


Dejean does not explicitly teach sequential offset, Borrey discloses the same in C23L3-8.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Dejean to include sequential offset as disclosed by Borrey.  Doing so would provide sufficient flexibility to handle non-standardized documents format (Borrey C1L65-67).
Note, in analogous art Pedersen et al. (US 5,278,980) also discloses the limitation above in C11L48-49 and further obviates teachings of Dejean.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Dejean to include sequential offset as disclosed by Pedersen.  Doing so would more effectively bridge the gap between an individual's partially stated desires and a universe of text, which appears, computationally, as a sequence of uninterpreted words and enrich the conventional search (Pedersen C1L30-33, 65-66).
 


Dejean doesn’t explicitly teach, but Borrey discloses receiving a search query comprising search criteria from a user electronically via a graphical user interface (C9L6-9, C24L22-25); analyzing the construction project specification documents to determine a number of documents that satisfy the search criteria (C18L29-39, C24L33-34);  and responsive to the search query, generating a display reflecting data regarding the number of documents that satisfy the search criteria (C19L52-58).
It would have been obvious to modify the system taught by Dejean to include c search query as taught by Borrey.  Doing so would optimize the search process (Borrey C16L56).

Dejean does not explicitly teach, but Borrey discloses “a named entity recognition” (C1L45-46 “identify this document within its class (e.g., name of the party sending the letter”, C37L35-46, C45L52-53 see “Matching and Labeling Strategy File #S NAME defines class or sub-class name”) and further discloses the complete limitation - recognizing a plurality of entities contained in the plurality of blocks of text, via a named entity recognition system configured to perform entity identification and entity extraction (C38-C40), the named entity recognition system identifies entities as one of a plurality of different types of entities (C38-C40), the plurality of different types of entities including named entities, structure indicating entities (C2L43-45, C5L21-25), and relationship indicating entities (C7L14).


Dejean does not explicitly teach, but Zhang discloses product entities (C8L5-10).  Zhang also discloses named entities, including product names, company names and industry standards structure indicating entities including words or phrases  that indicate at least section titles in the construction project specification, and relationships indicating entities including phrases in the text body which relate a product or service to a company (C3L1-67, C4L1-67, C7L45-67 – C8L4-34, F3) and the location descriptor including at least a document name, page number and section number.  It would have been obvious to clarify the objects taught by Dejean to be entities as explicitly taught by Zhang.  Doing so would help track vast amount of information (Zhang C1L21-22).

	Alternative Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 19, 27 and 31 is/are rejected under pre-AIA  35 U.S.C. 102(a)as being anticipated by Borrey et al. (US 5,159,667).

Regarding claim 19, Borrey teaches a system for efficiently managing a database of construction project specification documents, the system comprising: 

memory (C6L13);  a processor;  a machine-readable storage medium having a program of instructions thereon, wherein, for each of the plurality of construction project specification documents, the program of instructions, when executed by the processor, causes the system to: 
extract a plurality of blocks of text from each construction project specification document (C5L20-25, C6L8-14), 
extract formatting information for each construction project specification document based on the extracted text blocks (C33L55, C34L25-44, C35L32-55), 
generate a location descriptor for each of the text blocks based on the formatting information (C5L20-30), the location descriptor indicating the location of the text block within each construction project specification document, the location descriptor including at least the specific document name (C27L29-32), page number (C34L5-44) and section number (C7L17-21, C28L37-39) of a given construction project specification document of the plurality of construction project specification documents (C7L18-22), wherein to generate the location descriptor, the program of instructions utilizes the predefined uniform organizational structure of the plurality of construction project specification documents according to the specific standard for organizing construction specification documents (C23L3-8), determine a type of text contained in each of the text blocks, recognize a plurality of entities 
generate a plurality of relatedness scores (C16L36-40) by comparing each of the plurality of entities against each of the other recognized plurality of entities, each of the plurality of relatedness scores corresponding to each pair of compared entities (C18L31-29, 61-65, C28L26-28, C30L59-62), each of the plurality of relatedness scores based on a likelihood of the compared entities appearing in a common block of text, and store each relatedness score in the database (C16L20-27);  and, 
the system further including a named entity recognition system (C1L45-46 “identify this document within its class (e.g., name of the party sending the letter”, C37L35-46, C45L52-53 see “Matching and Labeling Strategy File #S NAME defines class or sub-class name”) configured to perform entity identification and entity extraction (C38-C40), the named entity recognition system identifies entities as one of a plurality of different types of entities (C38-C40), the plurality of different types of entities comprising named entities including products (C37L11), names (C36L21-24), company names and industry standards (C35L35-45), structure indicating entities including words or phrases (C2L43-45, C5L21-25) that indicate at least section titles (C38L5-67 – C40L40), and relationship indicating entities  (C7L14, C45L1-67 – C46L1-30) including phrases in the text body which relate a product or service to a company (C41L1-67).

Claim 27 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.
NOTE Borrey further discloses “at least a list of divisions wherein each division includes a plurality of sections divided into at least three categories defined as general, products and execution (C5L43-52, C19L35-56)whereby a division and section is indicative of a specific subject matter related to a construction project” (C38L1-67 – C41L40, C45L1-67 – C46L1-30).

Regarding claim 31, Borrey teaches a computer-implemented method for efficiently managing a database of construction project specification documents, the method comprising: storing a plurality of construction project specification documents in the database (C4L64-65, C5L4-5, 42-44), wherein the construction project specification documents are formatted to have a predefined uniform organizational structure (C2L16-26), the predefined uniform organizational structure defining least a list of divisions wherein each division includes a plurality of sections whereby a specific division and section is indicative of a specific subject matter within a construction project specification (C10L15-16, C1L56-58, C1L56-58, C5L21-25, C34L1-44); 
for each of the plurality of construction project specification documents: extracting a plurality of blocks of text from the documents (C5L20-25, C6L8-14), extracting formatting information for the documents based on the extracted text blocks (C33L55, C34L25-44, C35L32-55), 
generating a location descriptor for each of the text blocks based on the formatting information (C5L20-30), the location descriptor indicating the location of the text block within the documents, the location descriptor including at least a document name, page number and section number (C27L29-32, C34L5-44) of a given construction project specification document of the plurality of construction project specification documents (C7L18-22), wherein the predefined uniform organizational structure of the plurality of construction project specification documents according to the specific standard for organizing construction specification documents and a sequential offset are utilized to generate the location descriptor (C23L3-8), determining a type of text contained in each of the text blocks, and storing, for each of the text blocks, the location descriptor and the type of text contained in the text block (C5L20-30, C7L36-38), 
recognizing a plurality of entities contained in the plurality of blocks of text (C38-C40), via a named entity recognition system configured to perform entity identification and entity extraction 
generating a plurality of relatedness scores (C16L36-40) by comparing each of the plurality of entities against each of the other recognized plurality of entities, each of the plurality of relatedness scores corresponding to each pair of compared entities (C18L31-29, 61-65, C28L26-28, C30L59-62), each of the plurality of relatedness scores based on a likelihood of the compared entities appearing in a common block of text (C16L20-27); 
receiving a search query comprising search criteria from a user electronically via a graphical user interface (C9L6-9, C24L22-25);  analyzing the construction project specification documents to determine a number of documents that satisfy the search criteria (C18L29-39, C24L33-34);  and responsive to the search query, generating a display reflecting data regarding the number of documents that satisfy the search criteria (C19L52-58).

NOTE the independent claims are construed to be an obvious variations of one another and thus rejected based on the same reasoning and alternatively under 35 USC rejection over Borrey.  If the applicant disagrees with such interpretation, the applicant should provide such statement on the record in order to determine if the restriction would be an appropriate on the next Office action.

The dependent claims are rejected in further view of Dejean, Safoutin and Banas as indicated in the primary rejection above.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 13, 2022